IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE                     :
                                      :       I.D. No.: 2011007650
      v.                              :
                                      :
BRANDON HOLLAR,                       :
                                      :
             Defendant.               :



                          Submitted: November 4, 2021
                           Decided: December 7, 2021


                   Upon State’s Motion to Summarily Dismiss
                   Defendant’s Amended Motion to Suppress
                             GRANTED IN PART

                Upon Defendant’s Amended Motion to Suppress
                     DENIED WITHOUT PREJUDICE


                                     ORDER

      This matter is before the Court on Defendant Brandon Hollar’s (the

“Defendant”) Amended Motion to Suppress and the State’s Motion to Summarily

Dismiss Defendant’s Amended Motion to Suppress. For the reasons set forth below,

the State’s Motion is GRANTED IN PART, and Defendant’s Amended Motion is

DENIED WITHOUT PREJUDICE and with leave to re-file an appropriate motion

to suppress within 10 days from the date of this Order.




                                          1
   I.      Factual and Procedural Background

        On June 7, 2021, a Kent County grand jury indicted Defendant on multiple

charges, including Possession of a Firearm by a Person Prohibited and Drug Dealing.

These charges arose from the execution of a Rule 9 Warrant, a protective security

sweep of Defendant’s residence, and the execution of a subsequent search warrant.

        On September 23, 2021, Defendant filed a seven-paragraph Motion to

Suppress (the “Motion”). The Motion contained no citations to case law or any other

legal authority, and did not include any affidavits, police reports, or other

informational exhibits. On September 27, 2021, the State filed a Motion to

Summarily Dismiss the Defendant’s Motion to Suppress without leave to refile.

        On September 28, 2021, Defendant submitted a Motion to File Out of Time,

stating his intent to clarify and provide additional legal support to his original

Motion. The Court granted the Motion to File Out of Time on October 6, 2021. On

the same day, Defendant filed an Amended Motion to Suppress (the “Amended

Motion”). This Amended Motion was nearly identical to his original Motion, except

for the addition of a single footnote. In response, the State filed a Motion to

Summarily Dismiss the Defendant’s Amended Motion to Suppress (the “Motion to

Dismiss the Amended Motion”). On October 12, 2021, Defendant submitted a

Response to the State’s Motion to Dismiss the Amended Motion.




                                         2
       II.      Legal Standard

             “A movant seeking suppression of evidence has an obligation to present both

a specific statement of facts and a statement of legal authority so as to persuade the

Court to grant its motion.”1 Superior Court Criminal Rule 41(f) (“Rule 41”) provides

the standards that govern the factual and legal sufficiency of a motion to suppress.

Rule 41 requires that a motion to suppress state the grounds upon which it is made

with sufficient specificity in order to (1) give the State reasonable notice of the

issues; and (2) enable the Court to determine what proceedings are appropriate to

address them.2 A party’s failure to allege factual bases upon which relief may be

granted may result in the Court (1) determining that a suppression hearing is not

needed, and (2) summarily denying the motion.3

       III.     Discussion

             The State argues that Defendant’s Amended Motion is “factually sparse, is

almost entirely devoid of any citation to legal authority, and lacks an affidavit to

support its challenge to the execution of the warrants.”4 Because of these




1
    State v. Kaniecki, 2021 WL 5114938, at *1 (Del. Super. Nov. 4, 2021).
2
    Super. Ct. Crim. R. 41(f).
3
 State v. Wilson, 2008 WL 2192815, at *1 (Del. Super. May 23, 2008) (noting that legal authorities instruct that
“general and conclusory allegations are not sufficient to trigger a [suppression] hearing.”).
4
    Mot. to Summarily Dismiss Amen. Mot. to Suppress ¶ 8.


                                                          3
deficiencies, the State contends that the Amended Motion is “facially insufficient”

and fails to comport with the requirements of Rule 41.5 The Court agrees.

          A. The Requirements of Rule 41

            This Court “invites practitioners to consider motions to suppress as analogous

to a pleading or an oral objection to the admissibility of evidence made during the

course of trial – i.e., requiring a high degree of specificity.”6 This invitation is

reflected in the text of Rule 41.7 However, when a party fails to provide sufficient

factual allegations or statements of law to support the motion, and instead provides

only general conclusory statements, the Court may determine that a hearing or

further consideration of the motion is not needed.8

            The recent case of State v. Kaniecki demonstrates this point.9 In that case, the

defendant filed a motion and an amended motion to suppress evidence seized as the

result of a traffic stop and subsequent search warrant.10 However, the amended

motion provided conclusory statements and only limited citation to legal authority

that purported to support the defendant’s argument.11 Throughout its opinion, the

5
    Id.

6
    State v. Dunson, No. 1612008614, slip op. at 2 (Del. Super. July 7, 2017).
7
    Super. Ct. Crim. R. 41(f).
8
    Kaniecki, 2021 WL 5114938, at *1.
9
    Id.
10
     Id.
11
     Id. at *2.

                                                            4
Court provided illustrations of the motion’s deficiencies.12 For example, the Court

noted that, although the motion contended that the defendant’s vehicle was stopped

without adequate probable cause, it failed to provide any factual basis for that

assertion.13 Further, although the motion argued that defendant, a passenger in the

stopped vehicle, had standing to challenge the stop, the defense provided no legal

authority to support the proposition.14 Because of the apparent “paucity of factual

support and legal authority” within the motion, the Court summarily dismissed the

defendant’s motion without prejudice.15

       B. Defendant’s Motions

           Like the motion at issue in Kaniecki, Defendant’s Amended Motion offers

mostly conclusory statements with limited legal support and almost no factual

analysis. Defendant’s original seven-paragraph Motion asserted, without further

explanation or analysis: (1) the scope of the security sweep “tainted the entire search

warrant[;]” (2) “[t]here did not exist a legitimate nexus between the Defendant’s

alleged drug activities and his home prior to the entry to serve a Rule 9 warrant;”

and (3) “[t]here were no exigent circumstances that would suggest the Defendant’s



12
     Id.
13
     Id.
14
     Id.
15
     Id.


                                           5
home had to be breeched [sic] some fifteen (15) days after the Rule 9 warrant was

issued.”16 In making these arguments, Defendant cited no legal authority and offered

no supporting affidavits.

           Defendant subsequently amended his Motion to provide one footnote of

citation to legal authority. The four cases cited within the footnote purport to support

Defendant’s assertion that the security sweep of Defendant’s home was improper.

In its Response to the State’s Motion to Dismiss the Amended Motion, the Defense

notes that one of those cases, State v. Roundtree, is “prima facie precedent”

addressing “all other aspects of the illegal search.”17 Given these circumstances, the

Court must determine whether the factual assertions and legal authority within

Defendant’s Amended Motion adequately (1) put the State on notice of the issues

Defendant intends to raise; and (2) enable the Court to determine what proceedings

are appropriate to address them.

       1. Factual Analysis in the Defendant’s Motion

           The Defendant’s Amended Motion makes numerous conclusory assertions

without providing any explanation or analysis. For example, although Defendant

states that there was an insufficient nexus between “Defendant’s alleged drug




16
     Mot. to Suppress ¶¶ 5-7.

17
     Resp. to Mot. to Dismiss Am. Mot. to Suppress ¶ 4.


                                                          6
activities and his home prior to the entry to serve a Rule 9 warrant,”18 he did not

provide a copy of the warrant at issue, or a summary of the facts relied upon within

the warrant. The Amended Motion cites no case law to demonstrate the information

required to establish a nexus between the alleged criminal activity and the place to

be searched. The Amended Motion provides no explanation as to why the nexus

should be considered insufficient. Without the presentation of these factual

arguments, the Court is unable to conclude that it should grant Defendant’s

Amended Motion.

           Defendant contends that, because the State is “aware of Roundtree,” it is

sufficiently on notice of the factual arguments Defendant intends to rely upon in

support of his Amended Motion.19 However, even if the State is “aware of

Roundtree” and the issues it addresses, Defendant’s Amended Motion fails to

connect the dots adequately between the cited case law and the facts of the instant

case. The Amended Motion provides very little factual explanation of (1) the

execution of the Rule 9 warrant; (2) the execution of the security sweep; or (3) the

execution of the subsequent search warrant. Without an adequate description of these

events, both the State and the Court are forced to speculate about what occurred and




18
     Am. Mot. to Suppress ¶ 6.
19
     Resp. to Mot. to Dismiss Am. Mot. to Suppress ¶ 3.


                                                          7
how those events relate to Defendant’s legal arguments.20 Mere reference to four

case names, without any accompanying legal analysis, cannot cure this deficiency.

       2. Case Law Cited by Defendant

            Defendant contends that his citation to Roundtree should sufficiently put the

State on “proper notice as to the legal arguments the Defendant intends to rely upon

for support of his Motion.”21 In Roundtree, the defendant moved to suppress

evidence uncovered during a warrantless search of his residence. 22 The warrantless

search occurred as part of a protective security sweep, during which police

discovered contraband.23 After observing the contraband, the police applied for and

executed a search warrant, through which they discovered an illegal firearm.24 The

defendant contended that the officers’ security sweep exceeded its permissible

bounds, and, therefore, tainted the subsequent discovery of the contraband.25 In

evaluating the defendant’s claim, the Court analyzed two distinct exceptions to the




20
  See Dunson, 1612008614, slip op. at 2-3 (“Motions that lack sufficient factual allegations and statements of law
force the Court into the role of counsel, making the parties’ best arguments for them, and raising issues they
themselves did not raise. This is inappropriate in our adversarial system.”).
21
     Resp. to Mot. to Dismiss Am. Mot. to Suppress ¶ 4.
22
     State v. Roundtree, 2017 WL 4457207, at *1 (Del. Super. Oct. 4, 2017).
23
     Id.
24
     Id.
25
     Id. at *2.


                                                           8
general warrant requirement: (1) the emergency doctrine; and (2) a limited protective

sweep incident to arrest.26

            Therefore, although Defendant is correct in his assertion that Roundtree

addresses the issue of the proper scope of a protective sweep, the case says nothing

about (1) establishing the requisite nexus between Defendant’s alleged illegal

behavior and the place to be searched pursuant to a search warrant, or (2) the proper

time frame for executing a Rule 9 warrant – both of which were raised by Defendant

in his Amended Motion. The other cases cited in Defendant’s singular footnote also

fail to address these issues.

       IV.          Conclusion

            Defendant’s Motion and Amended Motion fail to comply with the

requirements of Rule 41. Accordingly, no suppression hearing is necessary to

consider the merits of Defendant’s Amended Motion. The Court will grant the

State’s Motion to Dismiss the Amended Motion, and will deny Defendant’s

Amended Motion without prejudice. Thus, Defendant may file a motion to suppress

that contains the requisite legal and factual support.




26
     Id. at *3-4.


                                            9
      WHEREFORE,          the State’s Motion is GRANTED IN PART, and

Defendant’s Amended Motion is DENIED WITHOUT PREJUDICE and with

leave to re-file an appropriate motion to suppress within 10 days from the date of

this Order.

      IT IS SO ORDERED.




RLG/ds
Via Email & U.S. Mail
OC: Prothonotary
     Kevin B. Smith, Esquire
     James E. Ligouri, Esquire




                                        10